DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Response to Advisory Action mailed 1 February 2021 and Final Office Action mailed 1 December 2020, filed 24 February 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102 and §103, in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fan (CN 106534841 B), whose citations are from the English language machine-translation, obtained on 12 March 2021 from ip.com, mailed herewith.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 10-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (CN 106534841 B1).

Regarding Claims 1, 17, and 18, Fan discloses a non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to execute a method comprising: capturing, using a camera, an image of a scene that includes a bright object [Fan: p. 8, ¶ [0008]: For each light source in image, the position based on the light source determines multiple regions. For each light source institute really It can meet intersecting or covering relation between fixed region]; determining a location of the bright object within the image [Fan: p. 8, ¶ [0008]]; determining, based on the location of the bright object within the image, an extent of diffuse veiling glare or lens flare from the bright object that is represented in the image [Fan: FIG. 4; p. 8, ¶ [0009]: If these regions meet that (that is, the center of circle in these regions is light source center to concentric circles relation, and these areas The border in domain is concentric circles), then for each region, pixel extraction can be carried out only with a luminance threshold. Different zones Corresponding distance threshold is different; and p. 6, ¶ [0006]:  (6), can be in image because veiling glare and shape by determining multiple regions and to analyze respectively to each light source Into various sizes of bright areas analyzed, so as to carry out more comprehensive analysis to each light source, can effectively examine The larger veiling glare of length is measured, avoids missing  inspection and erroneous judgement]; [Fan: p. 8, ¶ [0010]: On the other hand, if these regions be unsatisfactory for concentric circles relation (that is, these regions not be using light source center as The concentric circles in the center of circle), then for each region, based on multiple luminance thresholds, step 1 is performed respectively to step 3；Wherein, more During secondary execution step 3, if it is determined that the underproof number of camera lens to be measured reaches predetermined frequency threshold value, it is determined that to be measured Camera lens is unqualified. In a region, different luminance thresholds corresponds to different distance thresholds., can in different regions To extract pixel using identical luminance threshold, different luminance threshold extraction pixels can also be used. Different regions it Between, used same brightness threshold value when extracting pixel, it is also possible to corresponding to different distance thresholds. For example, for a light Source, it is assumed that region A and region B is determined, at this time, can be bright using the first luminance threshold and second for region A and region B Spend threshold value extraction pixel. First luminance threshold is the 50% of high-high brightness, and the second luminance threshold is the 20% of high-high brightness], wherein the predetermined threshold extent of stray light corresponds to an expected extent of stray light [Fan: p. 8, ¶ [0007] - ¶ [0010]].

Regarding Claim 10, Fan discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Fan: p. 5, ¶ [0002]: By extracting pixel again after cromogram is converted to gray-scale map, can avoid causing because multiple color exists The problem of being difficult to accurately determine each pixel intensity, ensures the accuracy based on luminance threshold extraction pixel]; and generating a derivative image by converting all those pixels having an intensity value greater than the predetermined threshold intensity value to white and all those pixels having an intensity value less than or equal to the predetermined threshold intensity value to black [Fan: p. 8, ¶ [0007] – [0010]].

Regarding Claim 11, Fan discloses all the limitations of Claim 10, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses wherein determining the extent of diffuse veiling glare or lens flare from the bright object that is represented in the image further comprises determining a maximum radius of contiguous white pixels within the derivative image relative to a center of the location of the bright object [Fan: p. 10, ¶ [0006]: By extracting pixel respectively according to multiple luminance thresholds, the veiling glare of different brightness can be directed to, extracts energy respectively The pixel of the spuious light characteristic is enough shown, so as to fulfill the detection to different brightness veiling glares, makes detection more comprehensive, into one Step avoids missing inspection and erroneous judgement].

Regarding Claim 12, Fan discloses all the limitations of Claim 10, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses wherein determining the extent of diffuse veiling glare or lens flare from the bright object that is represented in the image further comprises identifying a secondary region of stray light that is separated by one or more black pixels from a primary region of stray light within the derivative image [Fan: p. 8, ¶ [0007] - ¶ [0010]].

Regarding Claim 13, Fan discloses all the limitations of Claim 10, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses wherein the predetermined threshold intensity value is based on a rejection ratio relative to an inherent luminance level of the bright object [Fan: p. 10, ¶ [0006]: Similarly, equally can be according to the first luminance threshold and the second luminance threshold for the region corresponding to secondary light source Pixel is extracted, and determines the spacing between two pixels of each region medium spacing maximum. Specifically, in the regions bl, The maximum spacing extracted according to the first luminance threshold between pixel is FW_B1_1, and pixel is extracted according to the second luminance threshold Between maximum spacing be FW_B1_2；In the B2 of region, the maximum spacing extracted according to the first luminance threshold between pixel is FW_B2_1, it is FW_B2_2 that the maximum spacing between pixel is extracted according to the second luminance threshold； In the B3 of region, according to first The maximum spacing that luminance threshold extracts between pixel is FW_B3_1, is extracted according to the second luminance threshold between pixel most Big spacing is FW_B3_2; and p. 10, ¶ [0007]: When carrying out gap ratio pair, if in FW_A1_1, FW_A2_1, FW_A3_1 any one be more than T_A1 or Any one in FW_B1_1, FW_B2_1 and FW_B3_1 is more than appointing in T_B1 or FW_A1_2, FW_A2_2, FW_A3_2 One is more than T_B2 more than any one in T_A2 or FW_B1_2, FW_B2_2 and FW_B3_2, then can determine currently to examine The camera lens of survey is unqualified. The parameter of light source A and light source B if (size, brightness, the object distance between camera lens and angle etc.) phase Together, then T_A1 can be equal to T_B1, and T_A2 can be equal to T_B2].

Claim Rejections - 35 USC § 103
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Jung et al. (US 2019/0174056 A1).

Regarding Claim 2, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the location of the bright object within the image is determined based on a geographical location of the camera.
However, Jung discloses wherein the location of the bright object within the image is determined based on a geographical location of the camera [Jung: [0067]: According to an embodiment, the electronic apparatus 1000 may obtain information related to light in surroundings of the subject as the surrounding environment information of the subject.  For example, the information related to the light in the surroundings of the subject may include, but is not limited to, a type of light (e.g., natural light, direct light, diffused light, artificial light, front light, side light, or backlight), scattering of light, a direction of light, an intensity of light, a position of the sun, an illuminance, auxiliary light (strobe) (e.g., an internal strobe of a camera, an external strobe, a ring strobe, or a reflective plate), position information (e.g., global positioning system (GPS) coordinates, a region, or a country), whether a location is indoors (e.g., a general home, an office, a banquet hall, a performance hall, or an exhibition) or outdoors (e.g., a forest, a beach, a sea, or a firework), a time (e.g., midday, a sunrise and a sunset, backlight, right after a sunset, or a late night), weather (e.g., a rainy day, a snowy day, or a winter snow scene (after snow stops), and a season].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine known relative location of the sun to an image system in order to avoid lens flare of Jung with the bright object tracking of Fan in order to mitigate the likelihood of the sun interfering with the imagery system.
	
Regarding Claim 3, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the location of the bright object within the image is determined based on an orientation of the camera.
However, Jung discloses wherein the location of the bright object within the image is determined based on an orientation of the camera [Jung: ¶ [0068]: According to an embodiment, the electronic apparatus 1000 may obtain the information related to the light in the surroundings of the subject by using a current position of the electronic apparatus 1000 and a current position of the sun.  For example, the electronic apparatus 1000 may recognize a current position by using a position sensor (e.g., a GPS) and may recognize a position of the sun (e.g., a direction or an altitude) by using current time information.  In this case, the position of the sun may be an absolute position of the sun, or may be a relative position from the electronic apparatus 1000 or the subject].

Regarding Claim 4, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the location of the bright object within the image is determined based on a time of day.
However, Jung discloses wherein the location of the bright object within the image is determined based on a time of day [Jung: ¶ [0068]].

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Alves (US 2017/0195605 A1).

Regarding Claim 5, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the location of the bright object within the image is determined based on a calendar date.
However, Alves discloses wherein the location of the bright object within the image is determined based on a calendar date [Alves: ¶ [0046]: The Zenith 405 completes an orthogonal axis system.  Based upon the known latitude and longitude of the origin, and the known direction of travel of the vehicle, a true north direction 406 is determined.  The parameters of date and time of day are then used to provide the elevation 408 and azimuth 409 of the sun for the time and location of the origin].


Regarding Claim 6, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the extent of diffuse veiling glare or lens flare from the bright object that is represented in the image is also determined based on a predetermined angular size of the sun when observed from Earth.
However, Alves discloses wherein the extent of diffuse veiling glare or lens flare from the bright object that is represented in the image is also determined based on a predetermined angular size of the sun when observed from Earth [Alves: Claim 2: The camera and camera control system of claim 1 further including: a) the computing device programmed to calculate the irradiance of the background upon the image sensor and the irradiance of the feature upon the image sensor based upon a calculated solar irradiance impinging upon the object, the geographical location of the object, a geometrical location, an orientation of the object relative to the camera, a reflectance of the background and of the feature, the time of day and the date of year, the size of the feature, and the field of view of the camera, a measured response of the image sensor to light, and, b) where the exposure control parameters are set prior to imaging the object, without use of an exposure meter and are calculated such that the contrast between the feature and the background is greater than the pre-selected multiplier of the level of noise in the digital image for a range of values of luminance that include from darkness to retro-reflection of the sun off the object and onto the image sensor].

Claims 7, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 1 and 18 above, and further in view of Allen et al. (US 2019/0096057 A1).

Regarding Claim 7, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses determining that one or more optical imperfections are present on the imaging optic of the camera [Fan: p. 10, ¶ [0007]].
Fan does not explicitly disclose further comprising cleaning, repairing, recalibrating, replacing, or decommissioning the camera in response to determining that one or more optical imperfections are present on the imaging optic of the camera.
However, Allen discloses further comprising cleaning, repairing, recalibrating, replacing, or decommissioning the camera in response to determining that one or more optical imperfections are present on the imaging optic of the camera [Allen: Abstract: An object inspection system 10 and a method for detecting defects which utilizes a plurality of cameras 26 and lights 18 to capture images of a portion of an object 14 and which uses the captured images to determine the presence of a defect upon a surface, such as surface 12, of the object 14 and which may communicated the location of the identified defect to an automated defect repair assembly 9].


Regarding Claim 19, Fan disclose(s) all the limitations of Claim 18, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein the controller is configured to perform the monitoring routine in response to a request from a computing device.
However, Allen discloses wherein the controller is configured to perform the monitoring routine in response to a request from a computing device [Allen: ¶ [0156]].
	
Regarding Claim 20, Fan in view of Allen disclose(s) all the limitations of Claim 19, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fan in view of Allen discloses wherein the computing device is a server computing device configured to monitor states of multiple cameras in a fleet of optical detector systems [Allen: ¶ [0156]].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Steinberg et al. (US 7702236 B2).

Regarding Claim 9, Fan disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.

However, Steinberg discloses wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises determining whether the imaging optic of the camera is unclean or occluded by debris [Steinberg: Claim 1: A digital image acquisition device having an image acquisition sensor, a shutter, one or more optical elements for focusing an image on the sensor, and an aperture disposed between at least one of said one or more optical elements and said shutter, the device including a light source located in a body of the device, and being arranged to periodically activate the light source only when said aperture is closed such that said sensor is substantially unexposed to ambient light, and to derive a map of defects in the sensor or on the surface of the sensor, or both, from a calibration image acquired by the sensor when illuminated by the light source and when said sensor is substantially unexposed to ambient light due to said aperture being closed, and the device is further arranged to correct an acquired image based on the map of defects, and to construct a second defect map based on a second calibration image, and to correct the corrected image in accordance with said second defect map].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the occlusion detection of Steinberg with the bright object detection of Fan in order to reduce false positive results in detection of bright image areas, improving overall quality of the bright object detector.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Steinberg as applied to claim 8 above, and further in view of Hasegawa (JP 2009/168504A).

Regarding Claim 9, Fan in view of Steinberg disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Fan in view of Steinberg does not explicitly disclose wherein determining whether the imaging optic within the camera is unclean or occluded by debris comprises determining whether: the camera is facing backwards on a vehicle traveling forwards; the camera is facing forwards on a vehicle traveling forwards; the camera is facing backwards on a vehicle traveling backwards; or the camera is facing forwards on a vehicle traveling backwards.
However, Hasegawa discloses wherein determining whether the imaging optic within the camera is unclean or occluded by debris comprises determining whether: the camera is facing backwards on a vehicle traveling forwards; the camera is facing forwards on a vehicle traveling forwards; the camera is facing backwards on a vehicle traveling backwards; or the camera is facing forwards on a vehicle traveling backwards [Hasegawa: Problem to be Solved: To ensure determination of a traveling direction of a vehicle without causing an imaging means such as a camera to become dirty or break down, as to a traveling direction determiner for determining the traveling direction of the vehicle by using an image processing technique].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the known traveling direction of Hasegawa with the bright image detection of Fan in view of Steinberg in order to facilitate computational determination of images .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Halimeh et al. (US 2014/0321701 A1).

Regarding Claim 14, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses wherein determining the extent of stray light from the bright object that is represented in the image comprises identifying one or more streaks or stripes of stray light within the image [Fan: FIG. 5].
Fan does not explicitly disclose wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises identifying, based on the one or more streaks or stripes of stray light within the image, that streaks of water or debris are present on the imaging optic of the camera as a result of motion of a windshield wiper across the imaging optic.
However, Halimeh discloses wherein determining the extent of stray light from the bright object that is represented in the image comprises identifying one or more streaks or stripes of stray light within the image, and wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises identifying, based on the one or more streaks or stripes of stray light within the image, that streaks of water or debris are present on the imaging optic of the camera as a result of motion of a windshield wiper across the imaging optic [Halimeh: FIG. 28; ¶ [0207]: In accordance with one exemplary embodiment, a valuable function for the DAS beyond the functionality of assessing wiper blade and windshield condition is also provided.  ReDiWiSt detects optical phenomena that are caused by targets on the windshield and that have not been produced by the scene lying in front.  For example, diffraction patterns due to microscopically small wiping streaks caused by wiper blades in a good condition or caused due to glass scratches on a windshield in a poor condition cause in a stereovision DAS an erroneous disparity estimate at the mentioned diffraction patterns.  A stereovision DAS is able, on capturing an image containing such microscopically small wiping streak-induced or glass scratches-induced diffraction patterns, for example of oncoming vehicle headlamps as shown in FIGS. 28 and 29, to assign disparities thereto which would indicate to the system that two huge posts are attached to an oncoming vehicle.  That false assumption may lead to confusion in a DAS and to an abnormal behavior of an otherwise well thought out system.  When detecting those mentioned diffraction patterns caused by the microscopically small wiping streaks or glass scratches on the windshield, ReDiWiSt provides the system with a fundamental understanding of the mentioned optical effect, thereby allowing the confusion and any errors resulting therefrom to be eliminated; and ¶ [0188]: FIG. 28 shows an image 502 of a windshield.  A wiper blade leaves behind microscopically small wiping streaks on wiping, even when it is in a good condition.  Although such streaks are invisible to a universal DAS camera, the diffraction patterns that they cause are visible].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine bright image determination of Fan with the detection of the resulting bright images from scratches of a windshield wiper of Halimeh in order to better determine the location of the scratches for improved repair.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Spero (US 2012/0206050 A1) and Liu et al. (US 2018/0121639 A1).

Regarding Claim 15, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fan discloses identifying, based on the diffuse veiling glare within the image, that dust or water is present on the imaging optic of the camera [Fan: p. 2, ¶ [0005]: When pick-up lens forms object real image, in addition to being imaged light, there are other non-imaged light in optical system Spread in system image planes, these non-imaged light are just called veiling glare. Radiation source, internal spoke of the veiling glare usually from its exterior The non-imaged light energy of source and scattering surface is penetrated, for example, in the reflected light of each plane of refraction such as optical element, structural member, instrument The diffusing reflection in itself of the reflected light of wall, eyeglass or the reflection of lens barrel are likely to produce veiling glare, in addition, because dust is infected with Reason that optical element, optic element damage, leak adhesive, aperture mismatch, optical system differs greatly etc., also results in and veiling glare occurs Problem].
Fan does not explicitly disclose wherein determining the extent of stray light from the bright object that is represented in the image comprises identifying an existence of diffuse veiling glare within the image, and wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises identifying, based on the 
However, Spero discloses wherein determining the extent of stray light from the bright object that is represented in the image comprises identifying an existence of diffuse veiling glare within the image [Spero: ¶ [0250]: In addition the camera vision system 428 will prevent the lighting fixture 410 from producing veiling reflections on objects such as glossy magazines or computer screens.  Using machine vision technology known in the art such as neural networks training and other pattern recognition techniques the vision system has sensor, algorithmic and computational means for identifying devices or objects.  Using lookup tables to identify a possible veiling glare situation in the users field of view the logical controller 428 adjusts the lighting by providing illumination from a different angle such as beaming light off the ceiling in place of direct lighting and/or altering the intensity of the direct lighting].
Spero does not explicitly disclose wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises identifying, based on the diffuse veiling glare within the image, that dust or water is present on the imaging optic of the camera.
However, Liu discloses wherein determining whether one or more optical imperfections are present on the imaging optic of the camera comprises identifying, based on the diffuse veiling glare within the image, that dust or water is present on the imaging optic of the camera [Liu: ¶ [0107]: Certain regions of the first image 400 may have artefacts 503 that need to be excluded 250 from the comparison of the first data set (representative of the iris pattern) and the first reference.  The artefacts 503 may be caused by eyelashes 29 (or silhouettes of eyelashes), glare spots from light sources (such as white light source 11a), dust spots in the optical path of the camera 3, ambient light contamination, etc. This exclusion may be performed by determining an artefact mask 430 (illustrated in FIG. 10c and discussed in further detail below) and, with the artefact mask, masking the corresponding artefacts in the modified iris band 420 to provide the first data set.  The result is to provide a first data set that does not include regions having the corresponding artefacts 503, so that in the comparison of the first data set with the first references the artefacts are excluded from the comparison].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine veiling glare detection of Spero with the artefact determination and masking of Liu with the bright image determination of Fan in order to improve artifact determination and mitigation.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 1 above, and further in view of Wilmer et al. (US 2019/0310349 A1).

Regarding Claim 16, Fan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Fan does not explicitly disclose wherein determining the location of the bright object within the image comprises capturing a baseline image of the scene at a reduced intensity, wherein the baseline image is captured at a substantially similar perspective relative to the scene as the image, and wherein the baseline image is captured using a secondary camera that has a different dynamic range than the camera or using the camera with a modified dynamic range.
[Wilmer: FIG. 1; and ¶ [0028]: The method 100 also includes 112 reducing the intensity of the laser light projected toward the protected object 36'.  In other words, a baseline intensity may be used for the laser light, and the light projected in the direction of the protected object 36' may be reduced to an intensity that is less than that baseline intensity].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the laser and camera system of Wilmer with the bright image determination of Fan in order to improve object location determination, improving overall imagery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482